Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2022 has been entered.
 
Status
This office action is in response to the Amendments and Arguments filed 22 November  2022.  As directed by applicant, Claims 1, 14, 18, and 26 are amended are amended, and no new claims are added or cancelled.  Thus claims 1-10,12-15,18, and 23-26 are pending.  This is a Non-Final Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  plurality of codes, …, the plurality of codes are formed in a grid with adjacent columns aligned or with adjacent columns offset of claims 1, 14, 18and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10,12- 15, 18, 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nestec S.A. (Wipo Patent Publication WO2014096405A1, herein “Nestec”) in view of Empl (Wipo Patent Publication WO2015/055849, see equivalent US2016/0242594) and  Nishizaki (Wipo Patent Publication WO2011152296, Translation of Specification attached)

Regarding claim 1, Nestec discloses a container (fig. 1, drinking cup 1) for a foodstuff or beverage preparation machine, the container containing beverage or foodstuff material (Fig. 3A, p. 10 line 14-15) and comprising fig. 2)…, each code comprising a reference portion (the bottom of the container 1) and a data portion (the data segments 11a, including their spacing and widths and angles): 
the data portion comprising a data unit (Nestec, fig. 2, units 11a) arranged on an encoding line (any line radiating out from the center to the edge on the side of any unit 11a)…to at least partially encode a parameter of the preparation information (Nestec, p. 3 line 5 “information encoded by the pattern relate to features, properties or processing of a beverage”).
Nestec does not disclose “a plurality of codes, each code encoding preparation information for a foodstuff or beverage preparation process by the foodstuff or beverage preparation machine, the plurality of codes are formed in a grid with adjacent columns aligned or with adjacent columns offset; a reference portion and a data portion, wherein each code has a peripheral length of 600-1600 µm, nor wherein the reference portion comprising an arrangement of at least two reference units defining a reference point and a reference line extending from the point; and 
the encoding line extending from a reference point and arranged at an angle a to the reference line, the data unit arranged a distance from the reference point as a variable to at least partially encode a parameter of the preparation information.  
Nestec does disclose all the data radiating out from a center area (Nestec, fig. 2, p. 10 lines 1-2) 

However, Empl teaches “a plurality of codes (Empl, codes 60), each code encoding preparation information (¶¶0059,0062,0065 product identification, pump activation, changing parameters based on information etc.), for a foodstuff or beverage preparation process by the foodstuff or beverage preparation machine, the plurality of codes are formed in a grid (figs. 4a, 4b, “polar” or “radial” grid) with adjacent columns aligned (alternative limitation) or with adjacent columns offset (fig. 4b, “offset” as the columns are around the perimeter of a circle, see Wikipedia contributors. "Polar coordinate system." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 8 Dec. 2022. Web. 14 Dec. 2022. ) and “wherein each code has a peripheral length of 600-1600 µm” (Empl, ,¶17 that describes , that describes small QR codes within the claimed range “1.5 mm” equals 1,500 µm).  The advantage here would be to be able to more that they are rotationally symmetrical, so more easily read and  a capsule or access more information, and be able to store more information about the process, and also small enough to fit around the periphery.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to substitute Nestec’s placement of codes with Empl’s placement, having a plurality around the radial grid on the periphery, to have them rotationally symmetrical, in order to be read in any orientation, so more easily read and  a capsule or access more information, and be able to store more information about the process.

Regarding the rest of the limitations, Nishizaki teaches an arrangement of at least two reference units defining a reference point (Nishizaki, fig. 1 central point 1011, p. 8 of 27  ¶3) and a reference line (virtual line segment1022, p. 8 of 27 ¶4)  extending from N; and 
the encoding line extending from the reference point and arranged at an angle to the reference line (Nishizaki, lines 1a,1b through 8a,8b are all at an angle to 1022 and extending out from 1011, p. 10 of 27 last paragraph), the data unit arranged a distance from the reference point as a variable to at least partially encode a parameter of the preparation information (the distance of 1031 though 1034 from the center is the variable to partially encode a parameter for preparation of the liquid, also p. 10 of 27 last paragraph).  
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to incorporate the teachings of Nishizaki with code markings in relation with central and reference data into NEstec in view of Empl, to easily indicate a code based on radial position and distance from the center, in order easily identify different parameters, as Nestec already does, through a “dialectric or conductive pattern said pattern encoding information” (Nestec, Abstract) being composed of concentric arcs of a circle” and “angular sectors” (Nestec, p. 3 lines 1-4) and the different features relate to different properties, and that pattern is formed and/or printed (Nestec, p. 4 line 16), but Nestec does not describe exactly how that pattern works to define and relay information, so the teachings of Nishizaki, with the way the information is laid out in relation to the references, would supply that information.


Regarding claim 2, Nestec in view of Nishizaki and Empl teach all the limitations of claim 1, as above, and further disclose a container wherein the data unit(s) is arranged at any continuous distance from the reference point (Nestec, Fig. 2, it can be seen that the data is at least arranged at a distance from the center, the teachings of Nishizaki, fig. 1, also being combined, and it too has the data be at continuous distances from the center).  

Regarding claim 3, Nestec in view of Nishizaki and Empl teach all the limitations of claim 1, as above, and further teach a container wherein the data portion comprises a plurality of data units (Nishizaki, information dots 1030), each arranged on a virtual line (virtual radiation lines 1a,1b – 8a,8b) at a distance from the reference point (Nishizaki, virtual circles 1031-1034) and at least partially encode a parameter of the preparation information, the encoding lines Nishizaki, data units are along virtual radiation lines [1a,1b through 8a,8b], all the concentric virtual circles 1031-1034 “at a distance from the reference point”, and all the lines at different angles to reference line 1022, p. 8 of 27 ¶5).  

Regarding claim 4, Nestec in view of Nishizaki and Empl teach all the limitations of claim 3, as above, and further teach wherein adjacent virtual lines are arranged at equal angles to each other (Nestec, p. 8 of 27 ¶6, “radiations are provided at equal intervals every π/8).  

Regarding claim 5, Nestec in view of Nishizaki and Empl teach all the limitations of claim 3, as above, and further teach wherein a reference line orientation identifier defines the reference point, wherein the orientation identifier comprises: a reference unit which is identifiable from the other units of the code by one or a combination of size (Nishizaki, p. 8 of 27, “The size of the central position mark 1010 is larger than the size of the outermost position mark 1020. Further, the size of the outermost peripheral position mark 1020 is larger than the size of the information dot 1030.”, these structures would have been apparent in the combination made above, in how the pod identifiers work.), shape, color; or a plurality of reference units which are the same as the other reference unit(s) and/or data unit of the code, whereby the reference units of the orientation identifier are arranged with a configuration defining the reference point  (Only one of all these criteria needs to be met to meet the claim). 

Regarding claim 6, Nestec in view of Nishizaki and Empl teach all the limitations of claim 5, as above, and further teach wherein the reference portion comprises a further reference unit, which is arranged: at a greater radial position from said orientation identifier than the data units (Nishizaki, outermost position mark 1020, this would have been obviously made in the combination above); and/or at a predetermined reserved radial position from said orientation identifier.  

Regarding claim 7, Nestec in view of Nishizaki and Empl teach all the limitations of claim 1, as above, and further teach wherein the data portion has an encoding area (Nestec, bottom of cup area where pattern 11 is, fig. 2), the data units thereof being arrange within the bounds of the encoding area, whereby the encoding area is circular or rectangular and is radially intersected by the reference line (Nestec, area on bottom of cup with patter in circular; Nishizaki, fig. 1, area where coded data is circular and intersected by reference line 1022).

Regarding claim 8, Nestec in view of Nishizaki and Empl teach all the limitations of claim 1, as above, and further teach wherein the data unit further encodes metadata associated with the parameter, the metadata being encoded discretely to either enable identification of the particular parameter and/or a property associated therewith (Nestec, p. 3 lines 5-6, “preferably the information encoded by the pattern relate to features, properties or processing of a beverage or food ingredient enclosed in the drinking cup).

Regarding claim 9, Nestec in view of Nishizaki and Empl teach all the limitations of claim 8, as above, and further teach wherein the metadata is encoded as a variable comprising: a unit length of a data unit selected from one of a plurality of predetermined unit lengths (Nestec fig. 2, what is described as the width w corresponds to a unit length of the data); and/or an offset of center of a data unit from the encoding line, the offset along an offset line orthogonal the encoding line, the offset selected from one of a plurality of predetermined offsets. (Meeting this claim only requires finding one of the alternate limitations)

Regarding claim 10, Nestec in view of Nishizaki and Empl teach all the limitations of claim 1, as above, and further teach wherein a plurality of data units are arranged along an encoding line (Nestec, fig. 2, can see where multiple data units 11a and in one radiating line; p. 12 line 21-23, “enables the coding of numerous information in a dense manner”; Nestec does not teach  whereby each data unit encodes a separate parameter, each data unit being identifiable by metadata.  Nestec deals with patterns (abstract).  However, Nishizaki deals with specific points relating specific information.  Thus it would have been obvious to modify Nestec with this further teaching of Nishizaki, in order to specifically add desirable parameters, to the workings of the beverage maker. 


Regarding claim 12, Nestec in view of Nishizaki and Empl teach all the limitations of claim 1, as above, and further teach wherein the code is formed on a surface of the container (Nestec, fig. 2, on the bottom surface of the cup) or on an attachment, which is attached thereto.  

Regarding claim 13, Nestec in view of Nishizaki and Empl teach all the limitations of claim 1, as above, and further teach a container wherein the container is selected from the group consisting of: a capsule; a packet; a receptacle for end user consumption of the beverage or foodstuff therefrom (Nestec, fig. 3A, drinking cup 1, p. 10 line 17-18, “use the cup to prepare a beverage); and a collapsible container.  (Only one of all these options is required)

Regarding claim 14, Nestec discloses a beverage or foodstuff preparation system 4comprising a container for containing beverage or foodstuff material and comprising a code encoding preparation information, the code comprising a reference portion and a data portion (Nestec, 11 fig. 2)…; and a beverage or foodstuff preparation machine, the preparation machine comprising: a container processing subsystem (Nestec, Fig. 4, including dispensing area 7 and support means 6, p. 14 line 18) to receive the container (6) and to prepare a beverage or foodstuff therefrom (p. 12 lines 27-28)through reading device 2 and control unit 4); a code processing subsystem operable to: obtain a digital image of the code of the container (Nestec, p. 17 lines 30 through p. 18 line 2; “reading unit with reading electrode generating “a digital voltage jump” when it processes each part of the pattern); process said digital image to decode the encoded preparation information (p. 8 lines 25-31; “decoding information”); a control subsystem operable to control said container processing subsystem using said decoded preparation information (Nestec, p. 6 lines 25-29, p. 8 line 31, “preparing the food or beverage according to the decoded information)…. and converting the determined distance (relating to data units) into an actual value of a parameter using a stored relationship between the parameter and distance (Nestec, p. 3 lines 2-8; p. 7 line 30 through p. 8 line 5; converting patterns into parameters, dispensing time, for instance, takes into account distances from center, the secondary reference below gives a more specific way of identifying the patterns and marks, but even Nestec anticipates this generality.)
Nestec does not disclose a plurality of codes, each code encoding preparation information, for a foodstuff or beverage preparation process by the foodstuff or beverage preparati9on machine, the plurality of codes are formed in a grid with adjacent columns aligned or with adjacent columns offset; wherein each code has a peripheral length of 600-1600 µm, nor regarding  the reference portion comprising an arrangement of at least two reference units defining a reference point and a reference line extending from the point; and the data portion comprising a data unit arranged on an encoding line, the encoding line extending from the reference point and arranged at an angle a to the reference line, the data unit arranged a distance from the reference point as a variable to at least partially encode a parameter of the preparation information; and he is also silent regarding wherein “the code processing subsystem is configured to decode the encoded preparation information by: locating the reference and data units of the code; identifying at least two reference units and determining therefrom the reference point and reference line extending from the point; determining for a data unit a distance along the encoding line from the reference point; and converting the determined distance into an actual value of a parameter using a stored relationship between the parameter and distance”.
However, Empl teaches “a plurality of codes (Empl, codes 60), each code encoding preparation information (¶¶0059,0062,0065 product identification, pump activation, changing parameters based on information etc.), for a foodstuff or beverage preparation process by the foodstuff or beverage preparation machine, the plurality of codes are formed in a grid (figs. 4a, 4b, “polar” or “radial” grid) with adjacent columns aligned (alternative limitation) or with adjacent columns offset (fig. 4b, “offset” as the columns are around the perimeter of a circle, see Wikipedia contributors. "Polar coordinate system." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 8 Dec. 2022. Web. 14 Dec. 2022. ) and “wherein each code has a peripheral length of 600-1600 µm” (Empl, ,¶17 that describes , that describes small QR codes within the claimed range “1.5 mm” equals 1,500 µm).  The advantage here would be to be able to more that they are rotationally symmetrical, so more easily read and  a capsule or access more information, and be able to store more information about the process, and also small enough to fit around the periphery.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to substitute Nestec’s placement of codes with Empl’s placement, having a plurality around the radial grid on the periphery, to have them rotationally symmetrical, in order to be read in any orientation, so more easily read and  a capsule or access more information, and be able to store more information about the process.

Regarding the rest of the limitations, Nishizaki teaches regarding  “the reference portion comprising an arrangement of at least two reference units defining a reference point (Nishizaki p. 8 of 27 ¶¶3-4, point 1110),  and a reference line (1022) extending from the point; and the data portion comprising a data unit (1030) arranged on an encoding line (1a,1b-8a,8b), the encoding line extending from the reference point and arranged at an angle a to the reference line (Nishizaki, fig. 2, can see how line extends from middle), the data unit arranged a distance from the reference point (fig. 2, distance from middle can be seen) as a variable to at least partially encode a parameter of the preparation information (that’s what these codes are being used for in this combination); and he also teaches regarding wherein “the code processing subsystem is configured to decode the encoded preparation (Nishizaki, p. 12 of 27 ¶6) information by: locating the reference and data units of the code; identifying at least two reference units and determining therefrom the reference point and reference line extending from the point (p. 12 of 27, ¶10 thought p. 13 ¶2, getting the pattern and marking from the 1010 and 1020); determining for a data unit a distance along the encoding line from the reference point (p. 10 last paragraph, configuring distance of virtual circles and lines); 
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to incorporate the teachings of Nishizaki into Nestec in view of Empl, with code markings in relation with central and reference data, to easily indicate a code based on radial position and distance from the center, in order easily identify different parameters, as Nestec already does, through a “dialectric or conductive pattern said pattern encoding information” (Nestec, Abstract) being composed of concentric arcs of a circle” and “angular sectors” (Nestec, p. 3 lines 1-4) and the different features relate to different properties, and that pattern is formed and/or printed (Nestec, p. 4 line 16), but Nestec does not describe exactly how that pattern works to define and relay information, so the teachings of Nishizaki, with the way the information is laid out in relation to the references, would supply that information.

Regarding claim 15, Nestec in view of Nishizaki and Empl teach all the limitations of claim 14, as above, and further teach wherein the relationship is non-linear.  While it is not specified how the data points in in the pattern specifically relate to the parameters, it is apparent that the timing of each of the different steps, (i.e. the Final recipe layout) is not linear (fig. 9, jumping from steps, pausing, etc.)
  
Regarding claim 18, Nestec discloses method of encoding preparation information, the method comprising forming codes on: a container (1) for a beverage or foodstuff preparation machine, the container for containing beverage or foodstuff material; or an attachment for attachment to the container or a beverage of foodstuff preparation machine;… the data unit being arranged a distance extending along the encoding line from the intersection as a variable for said encoding  (Nestec, p. 3 lines 2-8; p. 7 line 30 through p. 8 line 5; converting patterns into parameters, dispensing time, for instance, takes into account distances from center, the secondary reference below gives a more specific way of identifying the patterns and marks, but even Nestec anticipates this generality.)
Nestec does not disclose “forming a plurality of codes” wherein each code encoding preparation information for a foodstuff or beverage preparation process by the foodstuff or beverage preparati9on machine, the plurality of codes are formed in a grid with adjacent columns aligned or with adjacent columns offset,  5the method comprising: arranging at least two reference units to define a reference point and a reference line - extending from said point of a reference portion; and at least partially encoding a parameter of the preparation information with a data portion of the code by arranging a data unit on an encoding line that extends from the reference point and arranged at an angle to the reference line, the data unit being arranged a distance extending along the encoding line from the intersection as a variable for the encoding, and wherein the code has a peripheral length of 600-1600 µm.
However, Empl teaches “a plurality of codes (Empl, codes 60), each code encoding preparation information (¶¶0059,0062,0065 product identification, pump activation, changing parameters based on information etc.), for a foodstuff or beverage preparation process by the foodstuff or beverage preparation machine, the plurality of codes are formed in a grid (figs. 4a, 4b, “polar” or “radial” grid) with adjacent columns aligned (alternative limitation) or with adjacent columns offset (fig. 4b, “offset” as the columns are around the perimeter of a circle, see Wikipedia contributors. "Polar coordinate system." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 8 Dec. 2022. Web. 14 Dec. 2022. ) and “wherein each code has a peripheral length of 600-1600 µm” (Empl, ,¶17 that describes , that describes small QR codes within the claimed range “1.5 mm” equals 1,500 µm).  The advantage here would be to be able to more that they are rotationally symmetrical, so more easily read and  a capsule or access more information, and be able to store more information about the process, and also small enough to fit around the periphery.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to substitute Nestec’s placement of codes with Empl’s placement, having a plurality around the radial grid on the periphery, to have them rotationally symmetrical, in order to be read in any orientation, so more easily read and  a capsule or access more information, and be able to store more information about the process.

Regarding the other limitations, however, Nishizaki teaches a further method further comprising: arranging at least two reference units to define a reference point (fig. 1, 1011) and a reference line (1022) extending from said point of a reference portion (seen in fig. 2); and at least partially encoding a parameter of the preparation information with a data portion of the code by arranging a data unit on an encoding line that extends from the reference point and arranged at an angle to the reference line (data points along 1a,1b – 8a,8b that are at angles to line 1022), the data unit being arranged a distance extending along the encoding line from the intersection as a variable for said encoding (seen in fig. 2, the extending along and how the parks are at different distances).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to incorporate the teachings of Nishizaki with code markings in relation with central and reference data, to easily indicate a code based on radial position and distance from the center, in order easily identify different parameters, as Nestec already does, through a “dialectric or conductive pattern said pattern encoding information” (Nestec, Abstract) being composed of concentric arcs of a circle” and “angular sectors” (Nestec, p. 3 lines 1-4) and the different features relate to different properties, and that pattern is formed and/or printed (Nestec, p. 4 line 16), but Nestec does not describe exactly how that pattern works to define and relay information, so the teachings of Nishizaki, with the way the information is laid out in relation to the references, would supply that information.
Regarding claim 23, Nestec in view of Nishizaki and Empl teach all the limitations of claim 1, as above, but do not further explicitly teach a container wherein the data portion comprises another data unit (Nishizaki, information dots 1030) arranged on an encoding line (virtual radiation lines 1a,1b – 8a,8b), the encoding line extending from the reference point and arranged at another angle a to the reference line (Nishizaki, data units are along virtual radiation lines [1a,1b through 8a,8b], all the concentric virtual circles 1031-1034 “at a distance from the reference point”, and all the lines at different angles to reference line 1022, p. 8 of 27 ¶5).

Regarding claim 25, Nestec in view of Nishizaki and Empl teach all the limitations of claim 1, as above, but do not further explicitly teach a container wherein at least one of the data portion or the reference portion is one of a substantially circular portion (Nestec fig. 1) or a quadrilateral portion, and the length (“a length”) is one of a diameter for the substantially circular portion (indeed these do have lengths) or a side length for the quadrilateral portion.  

Regarding claim 26, Nestec discloses container (1) for a foodstuff or beverage preparation machine, the container containing beverage or foodstuff material and comprising a code  (fig. 2) encoding preparation information.  However, Nestec does not disclose “a plurality of codes, each code encoding preparation information, for a foodstuff or beverage preparation process by the foodstuff or beverage preparati9on machine, the plurality of codes are formed in a grid with adjacent columns aligned or with adjacent columns offset”, each code comprising a reference portion and a data portion: the reference portion comprising an arrangement of at least two reference units defining a reference point and a reference line extending from the point; and the data portion comprising a data unit arranged on a virtual line, the virtual line extending from the reference point and arranged at an angle a to the reference line, the data unit arranged a distance from the reference point and at least partially encoding a parameter of the preparation information, wherein the at least two reference units and the data unit are all the same size.

However, Empl teaches “a plurality of codes (Empl, codes 60), each code encoding preparation information (¶¶0059,0062,0065 product identification, pump activation, changing parameters based on information etc.), for a foodstuff or beverage preparation process by the foodstuff or beverage preparation machine, the plurality of codes are formed in a grid (figs. 4a, 4b, “polar” or “radial” grid) with adjacent columns aligned (alternative limitation) or with adjacent columns offset (fig. 4b, “offset” as the columns are around the perimeter of a circle, see Wikipedia contributors. "Polar coordinate system." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 8 Dec. 2022. Web. 14 Dec. 2022. ).  The advantage here would be to be able to more that they are rotationally symmetrical, so more easily read and  a capsule or access more information, and be able to store more information about the process, and also small enough to fit around the periphery.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to substitute Nestec’s placement of codes with Empl’s placement, having a plurality around the radial grid on the periphery, to have them rotationally symmetrical, in order to be read in any orientation, so more easily read and  a capsule or access more information, and be able to store more information about the process.


However, Nishizaki does teach the container comprising a reference portion and a data portion: the reference portion comprising an arrangement of at least two reference units (Nishizaki, fig. 1) defining a reference point (fig. 1, 1011) and a reference line (1022)extending from the point; and the data portion comprising a data unit arranged on a virtual line, the virtual line extending from the reference point and arranged at an angle a to the reference line, the data unit arranged a distance from the reference point (data points along 1a,1b – 8a,8b that are at angles to line 1022) and at least partially encoding a parameter of the preparation information, wherein the at least two reference units and the data unit are all the same size (fig. 18, at least, it is noted that there are many examples in Nishizaki how these reference points would be sized and arrange, and it would be obvious to use any one of these added to Nestec who teaches a code but might want one more specific).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to incorporate the teachings of Nishizaki with code markings in relation with central and reference data, to easily indicate a code based on radial position and distance from the center, in order easily identify different parameters, as Nestec already does, through a “dialectric or conductive pattern said pattern encoding information” (Nestec, Abstract) being composed of concentric arcs of a circle” and “angular sectors” (Nestec, p. 3 lines 1-4) and the different features relate to different properties, and that pattern is formed and/or printed (Nestec, p. 4 line 16), but Nestec does not describe exactly how that pattern works to define and relay information, so the teachings of Nishizaki, with the way the information is laid out in relation to the references, would supply that information.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nestec S.A. (Wipo Patent Publication WO2014096405A1, herein “Nestec”) in view of Nishizaki Wipo Patent Publication WO2011152296, Translation of Specification attached) and Empl and further in view of Spiegel (U.S. Patent Application Publication 2013/ 0312619).
Regarding claim 24, Nestec in view of Nishizaki and Empl teach all the limitations of claim 1, as above, but do not further explicitly teach a container wherein at least one of the data portion or the reference portion has a length of 50-250 µm.  However, Spiegel discloses wherein at least one of the data portion or the reference portion has a length of 50-250 µm (Spiegel, ¶66, fig. 6 .1-5mm for diameter of dots, .1mm equals 100 µm, therefore this range anticipates the limitation, MPEP 2131.03).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to modify Nestec in view of Nishizaki and Empl, to have the dots meet the limitations, in order to keep the code small so it is not obtrusive, and also to include a lot of information in the device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14, 18, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the new amendment is rejected over the added reference to Empl.  In addition, there is a drawing objection (see above).  No other independent arguments were made.

Please contact examiner regarding any questions or concerns.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see previously filed forms PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761 


/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761